Citation Nr: 0014916
Decision Date: 06/06/00	Archive Date: 09/08/00

DOCKET NO. 94-26 460               DATE JUN 06, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Jackson, Mississippi

THE ISSUES

1. Entitlement to an increased rating for post traumatic stress
disorder, currently rated as 30 percent disabling.

2. Entitlement to an increased rating for residuals of cold injury
to the left lower extremity, currently rated as 30 percent
disabling.

3. Entitlement to a compensable rating for residuals of cold injury
to the right lower extremity.

4. Entitlement to a total rating based on individual
unemployability due to service- connected disability.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

ATTORNEY FOR THE BOARD 

C.A. Skow, Counsel 

REMAND

The appellant served on active duty from July 1948 to July 1952.

This matter came before the Board of Veterans' Appeals (the Board)
on appeal from a December 1992 rating decision of the Jackson,
Mississippi, Department of Veterans Affairs Regional Office (VARO).
In June 1999, the Board remanded this case for further development,
which was thereafter accomplished and an October 1999 Supplemental
Statement of the Case was issued. In November 1999, a statement
from the appellant's spouse was received in support of the current
claim on appeal. However, VARO did not consider this or issue a
Supplemental Statement of the Case after receipt of this evidence
before transferring the claims files to the Board for appellate
review. As statutory and regulatory provisions mandate that such
action be taken, a REMAND is necessary. 38 U.S.C.A. 7105(d) (West
1991) and 38 C.F.R. 19.31 (1999).

In light of the foregoing, this case is REMANDED VARO for the
following action:

VARO should readjudicate the issues on appeal based on all evidence
of record including the statement received in November 1999 from
the appellant's spouse and the additional medical evidence received
at the Board in March 2000. If the determination remains adverse to
the appellant, then both the appellant and his representative
should be provided with a supplemental statement of the case, and
be afforded the appropriate time in which to respond before the
record is returned to the Board for further adjudication.

- 2

The purpose of this REMAND is to consider additional information
and to ensure full compliance with due process requirements.

This claim must be afforded expeditious treatment by VARO. The law
requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims (known as the United States Court of Veterans
Appeals prior to March 1, 1999) for additional development or other
appropriate action must be handled in an expeditious manner. See
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, 302, 108 Stat. 4645, 4658 (1994),38 U.S.C.A. 5101 (West Supp.
1998) (Historical and Statutory Notes). In addition, VBA's
Adjudication Procedure Manual, M21-1, Part IV, directs the VAROs to
provide expeditious handling of all cases that have been remanded
by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45
and 38.02-38.03.

C.P. RUSSELL 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

3 -


